DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussion with Richard C. Kim on 9/24/2021.
The application has been amended as follows: 
Title of an invention has been changed to --CONNECTOR HAVING AN ACTUATOR --. 

Allowable Subject Matter
Claims 1-8 are allowed.
Regarding claim 1, the prior art does not disclose or suggest a connector comprising: an actuator that is rotatable about a rotation axis parallel to a substrate, wherein the actuator includes a plate-shaped side wall that intersects with the rotation axis, the side wall includes: a base portion including a second main surface being a surface that faces a first main surface  as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asanuma discloses a connector comprising an insulator , a contact  for connecting a cable or flexible printed circuit board or ribbon wire to the printed circuit board however does not discloses an actuator that is rotatable about a rotation axis parallel to a substrate, wherein the actuator includes a plate-shaped side wall that intersects with the rotation axis, the side wall includes: a base portion including a second main surface being a surface that faces a first main surface of an insulator when the actuator is rotated in a direction closer to a cable; and a recognition portion that protrudes from the base portion, and a distance from the rotation axis to a leading end of the recognition portion in a direction orthogonal to the second main surface is larger than a distance from the rotation axis to a rear surface of the insulator as required in combination with other limitations of this claim.  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831